ITT Educational Services, Inc. 13000 North Meridian Street Carmel, IN 46032-1404 Telephone (317) 706-9200 May 20, 2010 Mr. Larry Spirgel Assistant Director Division of Corporation Finance Securities and Exchange Commission treet NE Washington, DC20549 Re:ITT Educational Services, Inc. Form 10-Q for the Quarter Ended March 31, 2010 Filed April 22, 2010 File No. 1-13144 Dear Mr. Spirgel: This letter is a follow up to my conversation on May 20, 2010 with Christine Adams, Senior Staff Accountant, to confirm that ITT Educational Services, Inc. (the “Company”) will respond by June 4, 2010 to the Securities and Exchange Commission’s comment letter dated May 7, 2010 relating to the Company’s Quarterly Report on Form 10-Q for the quarter ended March 31, 2010. Please contact me at (317) 706-9486 should you have any questions. Sincerely, /s/ Daniel M. Fitzpatrick Daniel M. Fitzpatrick Executive Vice President, Chief Financial Officer
